United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                    November 24, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-21192
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                       PATRICK EDWARD DEMPSEY,

                                                  Defendant-Appellant.


           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-02-CR-118-1)


Before BARKSDALE, EMILIO M. GARZA and DENNIS, Circuit Judges

PER CURIAM:*

     Counsel appointed to represent Patrick Edward Dempsey on

appeal has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).                 Our

independent review of the brief, Dempsey’s response, and the record

discloses no nonfrivolous issue for appeal.      Counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities in this case, and the appeal is DISMISSED.            See

5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.